Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-18-00860-CR

                              EX PARTE Donald Curtis BRASSFIELD

                    From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 14-1899-CR-A
                             Honorable Jessica Crawford, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: January 30, 2019

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion is signed by both Appellant

and his attorney. See TEX. R. APP. P. 42.2(a). We, therefore, grant the motion and dismiss this

appeal. See id.

                                                    PER CURIAM

Do not publish